DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 21 are rejected under 35 U.S.C. 103 as being obvious over in view of Ulrich et al. DE 19961648 (hereinafter “Ulrich”) in view of Namuduri et al. US 2017/0158437 (hereinafter “Namuduri”).
Regarding claims 1 and 9, Ulrich teaches a method for separating blanks from a stack of blanks, the blanks being non-ferrous (“non-ferromagnetic materials”, aluminum, copper, etc.) and electrically conductive, the method comprising: 
positioning a magnetic separator (23, eddy current generator) in a fixed location proximate (close to) a peripheral edge of the upper portion of the stack; and
lifting a top-most blank (11’) in the stack by an external device (20). 
Ulrich teaches fails to explicitly teach 
activating the magnetic field such that the eddy currents are generated only at the peripheral edge of the upper portion of the stack and result in a force vector in a direction away from a top-most blank.
pushing, by the magnetic field generator, at least one blank immediately below the top-most blank away from the top-most blank after the top-most blank is lifted by an external device (20),
wherein the magnetic field generator is disposed next to the peripheral edge of the upper portion of the stack such that the force vector is applied on the at least one blank  in a gravitational direction to separate the at least one blank from the top-most blank.
Namuduri employs a similar magnetic field generator (rotor 24 with magnets 24M, show in FIG. 1) to separate blanks (18) of non-ferrous material.  The magnetic field generator is positioned next to a peripheral edge (23, paragraph [0027], shown in 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Ulrich’s method with positioning the magnetic field generator closer to an upper portion of the stack as taught by Namuduri in order to enhance separation of a corner, edge of the stack thereby allowing an external device to lift and feed only the top-most blank.  The combination would provide wherein the at least one blank immediately below the top-most blank, would be urged downward by magnetic repulsion using Ulrich’s magnetic field generator and a force vector of the magnetic field generator would begin when an external device is getting close to the top-most blank ([0039]-[0040] of Namuduri), therefore separation occurs immediately 
Regarding claims 2 and 6, Ulrich teaches the claimed invention except wherein the blanks are aluminum alloy material (claim 2), and the size range of the blanks as recited in claim 6 (a width of the blanks is between about 25mm to about 3000mm, a length of the blanks is between about 25mm to about 3000mm, a thickness of each blank is between about 0.5mm to about 6.0mm, and a height of the stack of blanks is between about 1mm to about 2000mm). Instead, Ulrich teaches the blanks are an aluminum material and is silent about the dimensions of the blank.
Namuduri teaches a similar device that separates aluminum alloy (composite materials, see para. [0022]) with an example of a blank having dimensions (see para. [0030]) that fall in the range claimed.
It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to replace Ulrich’s blanks the blanks of Namuduri in order to reliably separate other electrically conductive non-ferrous blanks of a desired size and of composite material.
Regarding claim 3, Ulrich teaches that “electromagnets” may be used instead of permanent magnets.
Regarding claim 4, Ulrich teaches wherein the magnetic field generator is a rotating assembly of permanent magnets having alternating north and south poles.
Regarding claim 5, Ulrich teaches to use an air knife (compressed air nozzles, “arranged approximately at the level of the eddy current generator” to further ensure 
Regarding claim 7, Ulrich teaches a step of moving the top-most blank to a subsequent manufacturing operation (by suction cups or end-effector).
Regarding claim 8, the combination of references teaches wherein only one sheet at a time is displaced by the magnetic field generator.
Regarding claim 21, Ulrich teaches the step of moving and positioning the stack (using 16, 18) for maintaining an optimal height relative to the magnetic field generator. The combination of references would provide wherein the stack would be moved to an optimal height such that an optimum separation force is generated an applied on the at least one blank immediately below the top-most blank when the magnetic field generator is activated.
Claims 10-18 and 20 are rejected under 35 U.S.C. 103 as being obvious over in view of Ulrich in view of Namuduri et al. US 2017/0158437 (hereinafter “Namuduri”), and further in view of Stumpf et al. US 6,468,025 (hereinafter “Stumpf”).
Regarding claims 10 and 20, Ulrich teaches an apparatus for separating blanks from a stack, the blanks being non-ferrous and electrically conductive, the apparatus comprising: 
a fixed magnetic separator (23); and
a jig (18, 16) configured to hold and translate the stack of blanks past the fixed magnetic separator such that a peripheral edge of an upper portion of the stack is continually positioned next to the fixed magnetic field generator.
Ulrich teaches the claimed invention except for 
a position sensor for detecting a position of the jig, 
wherein the fixed magnetic field generator is disposed next to the peripheral edge of the upper portion of the stack of blanks such that eddy currents are generated by the fixed magnetic field generator only at the peripheral edge of the upper portion of the stack and such that the eddy currents forcing an unwanted blank immediately below a top-most blank of the stack to be separated from the top-most blank of the stack in a gravitational direction after an external device contacts the top-most blank.
Namuduri employs a similar magnetic field generator (rotor 24 with magnets 24M, show in FIG. 1) to separate blanks (18) of non-ferrous material.  The magnetic field generator is positioned next to a peripheral edge (23, paragraph [0027], shown in FIG. 1) of an upper portion of a stack, and activating the magnetic field generator only at the peripheral edge of the upper portion of the stack.  The magnetic field generator is disposed in close proximity to the peripheral edge of the upper portion of the stack in order to allow a corner, edge, or other portion of the uppermost bank 18U to be separated from the remaining blanks in the stack, and particularly from the at least one blank positioned directly below the uppermost blank. That is, a problem to be avoided is the inadvertent lifting of more than the top-most blank, and therefore clean separation of a corner, edge, or other portion of the top-most blank allows an external device (end-effector 14) to lift and feed only the top-most blank.  Namuduri teaches beginning separation (“blank fanning effect”) of the top-most blank and the at least one blank occurs when an external device is getting close to the top-most blank ([0039]-[0040]), therefore separation occurs immediately before, during and after lifting operation by an 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Ulrich’s magnetic field generator to be positioned closer to an upper portion of the stack as taught by Namuduri in order to enhance separation of a corner, edge of the stack thereby allowing an external device to lift and feed only the top-most blank.  The combination would provide wherein the at least one blank immediately below the top-most blank, would be urged downward by magnetic repulsion using Ulrich’s magnetic field generator and a force vector of the magnetic field generator would begin when an external device is getting close to the top-most blank ([0039]-[0040] of Namuduri), therefore separation occurs immediately before, during and after lifting operation by an external device (end-effector 14) as taught by Namuduri.  The examiner takes the position Namuduri’s magnetic separation is actively separating the blanks immediately before contact with the end effector 14, during contact with the end effector 14 and after contact with end effector 14 to ensure the top-most blank is separated from any remaining blanks (in similar fashion to how a conventional compressed air unit is commonly used to blow air before, during, and after a lift operation to ensure sheet separation).
Namuduri does not teach a position sensor as claimed.
Stumpf teaches a similar device that uses a magnetic separator at an edge of a stack of blanks and also teaches the well-known concept of controlling the position of a jig by using a position sensor (see col. 9, lines 1-10 and col. 10, lines 16-21). 

Regarding claim 11, Ulrich teaches wherein the magnetic field generator includes a polyphase winding (English translation mentions that alternating magnetic fields can also be generated by use of coils and generate “a three-phase traveling field”).
Regarding claim 12, both Ulrich teaches wherein the magnetic field generator is a rotating assembly of permanent magnets having alternating north and south poles (see example of 28 in FIG. 1)
Regarding claim 13, Ulrich teaches to use an air knife (compressed air nozzles, “arranged approximately at the level of the eddy current generator” to further ensure separation is reliable) configured to inject air into a side of the stack as the individual blanks are separated by the eddy currents.
Regarding claim 14, Ulrich teaches a transport mechanism (20 or 22) configured to move the top-most blank to a subsequent manufacturing operation.
Regarding claim 15, Ulrich teaches wherein the transport mechanism comprises at least a suction cup configured to hold the top-most blank of the stack, but fails to explicitly teach a plurality of suction cups as claimed.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify Ulrich’s device with additional suctions cups, since it has been held that mere duplication of the essential working parts of a device involves only 
Regarding claim 16, Ulrich teaches the claimed invention except wherein the transport mechanism comprises a robot with an end-effector as claimed.
Namuduri teaches a similar device with a transport mechanism (see 11 in FIG. 1) that includes a robot (13) with an end effector (14) to hold the stack of blanks.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to substitute’s Ulrich’s transport mechanism with the transport mechanism of Namuduri in order to achieve the predictable result of sucking a top-most blank from a stack.
Regarding claims 17 and 18, Ulrich in view of Stumpf teaches a controller (42a) for transmitting signals to the jig for translational movement and a position sensor to transmit a position of the jig.  It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify Ulrich’s device with the controller of Stumpf for the jig and the position sensor to ensure that a top-most blank properly indexed at a desired location.
Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive. 
Applicant amended independent claims 1 and 10 to overcome the 112a (new matter) rejection.
Rejection under 35 USC § 103
opposite to the gravitation direction.”  As best understood, Applicant is essentially arguing that secondary reference of Namuduri is silent to forcing unwanted sheets downward (gravitational direction) because paragraph [0026] of Namuduri’s teaching of applying a force to the uppermost blank to ensure clean separation must be an upward force direction.  
In response, the examiner respectfully disagrees.  Claim 1 does not require “allowing an unwanted blank that is stuck to the uppermost blank to be lifted and then to be pushed away in the gravitational direction”, only that the top-most blank is lifted and forcing at least one blank in a gravitational direction to separate the at least one blank from the top most blank.  Also, while the secondary reference of Namuduri does not explicitly state in paragraph [0026] of providing a downward force to unwanted blanks, it’s understood that the way the uppermost sheet is lifted is by forcing the uppermost upward and an unwanted blank (directly touching the uppermost blank) downward (gravitational direction), which are repelling forces to separate the uppermost blank from the rest of the stack of blanks.  Assuming the Namuduri does not inherently teach forcing an unwanted blank downward by the magnetic field generator, the primary reference of Ulrich specifically uses the magnetic field generator (which is similar to 
Regarding rejection to apparatus claim 10, Applicant argues (page 9 of Remarks) that the cited references fail to teach wherein “eddy currents forcing unwanted blank immediately below a top-most blank of the stack to be separated from the top-most blank of the stack in a gravitational directional after an external device contacts the top-most blank (“for similar reasons stated in connection to claim 1”).  Also, Applicant further argues that “while claim 10 is an apparatus claim…the method step adds a structural feature to the claim in terms of the position of the fixed magnetic field generator relative to the jig.”
In response, the examiner maintains the position that the combination of references (Ulrich, Namuduri, and Stumpf) teach all of the features of the claimed invention, and is a device that is capable of performing all of the functional language claimed.  It’s unclear how the “method step adds structural feature to the claim in terms of the position of the fixed magnetic field generator relative to the jig” because the primary reference of Ulrich teaches a jig that is intended to move the stack of blanks toward the fixed magnetic generator and the combination of Ulrich and Namuduri at 
Since the arguments presented by Applicant are not persuasive, the claims stand finally rejected by the same art presented in the previous office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lindstrom et al. US 5,234,207 and Jelinek et al. US 4,703,925 are two references that separate sheets by using an air unit, instead of a magnetic field generator, next to a peripheral edge of an upper portion of a stack.  Lindstrom teaches to initiate an air separation step (“at or just before the lifting of the top sheet” and during lifting by an external device), while Jelinek teaches to lift by an external device and thereafter initiate air separation.  These references are relevant because it appears a simple substitution of the air unit with an eddy current generator of Ulrich would read on the majority of the claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3656